Case 6:20-cv-00024-NKM-RSB Document 117 Filed 10/09/20 Page 1 of 4 Pageid#: 2436




                                   UNITED STATES DISTRICT COURT                           10/9/2020
                                   WESTERN DISTRICT OF VIRGINIA
                                        LYNCHBURG DIVISION

    LEAGUE OF WOMEN VOTERS OF VIRGINIA,
    et al.,                                                   CASE NO. 6:20-cv-00024

                                    Plaintiffs,
                                                              ORDER
                      v.

    VIRGINIA STATE BOARD OF ELECTIONS,
                                                              JUDGE NORMAN K. MOON
    et al.,

                                    Defendants.

         Before the Court is Intervenor Republican Party of Virginia’s (“RPV”) Motion for Order

  to Show Cause Why Defendants Should Not Be Held in Contempt. Dkt. 112. RPV argues that the

  Virginia State Board of Elections and Virginia Department of Elections Commissioner Christopher

  Piper (the “State Defendants”), along with the Attorney General of Virginia, have not lived up to

  their commitments under the Partial Consent Judgment and Decree, Dkt. 110-1, and Addendum

  thereto, Dkt. 110-2, which this Court approved in its August 21, 2020 Order, Dkt. 110. Dkt. 113

  at 2–3, 5–9.

         The bottom line of the Consent Decree and this Court’s order approving the Consent

  Decree is that Virginians voting by mail in the November 3, 2020 elections do not need a witness

  signature on their ballots for their votes to count.

         Under the Consent Decree concerning the November 3, 2020 elections, the State

  Defendants committed to (1) not enforce the witness and witness signature requirements, (2) issue

  guidance instructing local election officials to count absentee ballots without witness signatures,

  (3) issue updated absentee ballot instructions or guidance instructing local election officials to

  modify absentee ballot instructions to inform voters “that any absentee ballot cast in the November



                                                     1
Case 6:20-cv-00024-NKM-RSB Document 117 Filed 10/09/20 Page 2 of 4 Pageid#: 2437




  Election without a witness requirement will not be rejected on that basis and specifically inform

  voters in bold print that they may disregard the witness signature line on the absentee ballot

  envelope if they believe they may not safely have a witness present while completing their ballot,”

  and (4) inform the public that the witness requirement will not be enforced. Dkt. 110-1 at 8–9.

         A party seeking a civil contempt order must prove four elements by clear and convincing

  evidence: “(1) the existence of a valid decree of which the alleged contemnor had actual or

  constructive knowledge; (2) that the decree was in the movant’s ‘favor’; (3) that the alleged

  contemnor by its conduct violated the terms of the decree, and had knowledge (at least constructive

  knowledge) of such violations; and (4) that the movant suffered harm as a result.” Ashcraft v.

  Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000) (citation omitted).

         Because the Attorney General of Virginia is not a party to the Consent Decree, RPV cannot

  ask this Court to hold him in contempt. See Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO

  C.L.C. v. City of Cleveland, 478 U.S. 501, 530 (1986) (“[O]nly the parties to the [consent] decree

  can be held in contempt of court for failure to comply with its terms.”).

         Nor has RPV established a prima facie case warranting a civil contempt order against the

  State Defendants. First, RPV fails to show by clear and convincing evidence a decree in its favor.

  See Dkt. 99 (RPV’s Brief/Memorandum in Opposition to Motion for Preliminary Injunction and

  Motion to Approve Consent Judgment); Dkt. 112 at 2 (noting that the Consent Decree was entered

  into over RPV’s objections); Dkt. 115 at 3 (noting RPV’s opposition to the Consent Decree).

  Second, RPV fails to show by clear and convincing evidence that State Defendants knowingly

  violated the terms of the Consent Decree. Not only that, the State Defendants’ initial actions and

  prompt corrective measures show substantial compliance with the consent decree. See JTH Tax,

  Inc. v. H & R Block E. Tax Servs., Inc., 359 F.3d 699 (4th Cir. 2004) (affirming district court’s




                                                   2
Case 6:20-cv-00024-NKM-RSB Document 117 Filed 10/09/20 Page 3 of 4 Pageid#: 2438




  denial of motion for civil contempt based on nonmoving party’s substantial compliance with

  injunction). The State Defendants issued draft instructions to local election officials that addressed

  the witness requirement in the first paragraph in language that tracked the language of the Consent

  Decree.1 The State Defendants posted the same language on the Virginia Department of Elections’

  “Absentee and Early Voting” web page2 and similar language in a Voter Pocket Guide.3 Dkt. 115

  at 3–4. And the State Defendants have issued and publicized via the Virginia Department of

  Elections’ home page4 and social media5 amended instructions and guidance clarifying the witness

  requirement and explicitly informing voters that their “ballot[s] will not be rejected due to a

  missing witness signature.” Dkts. 114 at 2–3, 115 at 1, 4. Finally, because RPV cannot show by

  clear and convincing evidence that State Defendants failed to follow through on their commitments

  under the Consent Decree, RPV also fails to show that it suffered harm as a result of State

  Defendants’ actions.


           1
            “If you believe you may not safely have a witness present while completing the absentee
  ballot for the November 3, 2020 elections, you are not required to have a witness present for steps
  1 through 3 listed below. Accordingly, you may disregard the witness signature line on Envelope
  B if you believe you may not safely have a witness present while completing your ballot.” Dkt. 115
  at 3. See Va. Dep’t of Elections, Absentee: Instructions for November 3, 2020 only (Sept. 4, 2020),
  https://www.elections.virginia.gov/formswarehouse/absentee/ (last visited Oct. 7, 2020).
           2
           Va. Dep’t of Elections, Absentee and Early Voting,
  https://www.elections.virginia.gov/casting-a-ballot/absentee-voting/ (last visited Oct. 7, 2020).
           3
           “If you believe you cannot safely have a witness present while completing your ballot,
  you may disregard the witness signature requirement when completing your mail-in absentee
  ballot for the November 3, 2020 election.” Va. Dep’t of Elections, Voter Pocket Guide,
  https://www.elections.virginia.gov/media/formswarehouse/2020-voter-outreach/pocket-
  guides/Pocket-Guide-digital_3Nov2020.pdf (last visited Oct. 7, 2020).
           4
               Va. Dep’t of Elections, https://elections.virginia.gov/index.html (last visited Oct. 7,
  2020).
           5
             VirginiaELECT, Facebook (Oct. 1, 2020, 9:23 AM)
  https://www.facebook.com/VirginiaELECT/photos/a.10150925461894413/10158757935429413
  / (last visited Oct. 7, 2020); @vaELECT, Twitter (Oct. 1, 2020, 11:10 AM),
  https://twitter.com/vaELECT/status/1311684846943690756 (last visited Oct. 7, 2020).


                                                     3
Case 6:20-cv-00024-NKM-RSB Document 117 Filed 10/09/20 Page 4 of 4 Pageid#: 2439




        The motion, Dkt. 112, is hereby DENIED.

        It is so ORDERED.

        The Clerk of Court is directed to send a certified copy of this Order to all counsel of record.

                       9th day of October 2020.
        Entered this ______




                                                  4
